Smith,
dissenting: I dissent from so much of the opinion of the Board as disallows the deduction from the gross estate of $517,231.61 representing the residuary bequest to testamentary trustees to be used by those trustees for the purposes stated in the will of the decedent and in disallowing the deduction from the gross estate- of $66,000, representing the value of 750 shares of stock bequeathed to the Union Methodist Episcopal Church. The deductions are disallowed upon the ground that the bequests by possibility might be used for benevolent purposes as distinguished from charitable purposes; The benefi*1214cent purposes of Congress (cf. Lederer v. Stockton, 260 U. S. 3) in permitting the deduction from the gross estate of bequests for charitable purposes should not be defeated by such a narrow construction of the taxing act. The income and principal of the George Warren Fund was to be devoted by the trustees—
to such benevolent purposes, as in their [trustees’] opinion, will constitute a fitting testimonial or memorial for me, and in some degree, extend my usefulness and helpfulness to others.
The trustees actually distributed the money to exclusively educational and charitable institutions. In my opinion the amounts are legal deductions from the gross estate. Cf. Eagan v. Commissioner, 43 Fed. (2d) 881, and Union & New Haven Trust Co. v. Eaton, 20 Fed. (2d) 419.